DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/27/20, has been considered.

Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al. (US Pat. 7,621,615.)
Regarding claim 1, Kikuchi (fig. 4) discloses a printer 10 comprising an image forming unit 6 to form a toner image on an image receptor 5 by using a toner containing fluorescent additives for generating light in a predetermined wavelength band in response to light in an invisible wavelength band (col. , transfer the toner image to a print medium, and fix the toner image on the print medium; a photodetector including a light emitting unit to irradiate light in an invisible wavelength band to the toner image accommodated in one of the image receptor and the print medium, and a light receiving unit to detect reflected light from the toner image; and a controller to control a printing operation of the image forming unit, based on a detection signal from the light receiving unit.
Regarding claim 2, Kikuchi discloses wherein the light receiving unit detects scattered light from the toner image.
Regarding claim 3, Kikuchi discloses wherein the fluorescent additives generate at least one light having a bandwidth of 60 nm or less in a wavelength band of about 380 nm to about 1000 nm.
Regarding claim 4, Kikuchi discloses wherein the fluorescent additives generate at least one light having a bandwidth of 40 nm or less in a wavelength band of about 450 nm to about 700 nm.
Regarding claim 5, Kikuchi discloses an optical filter, arranged at a front end of the light receiving unit, to limit a wavelength band of light incident on the light receiving unit.
Regarding claim 6, Kikuchi discloses wherein the image forming unit comprises a photoconductor in which an electrostatic latent image is formed; and a developing unit to supply toner to the electrostatic latent image and form the toner image, wherein the toner image includes a detection toner image formed in a non- image area of the photoconductor, and the photodetector is positioned to face the non-image area.

Regarding claim 8, Kikuchi discloses wherein the photodetector is positioned to face a tension side of the intermediate transfer belt.
Regarding claim 9, Kikuchi discloses wherein the image forming unit further comprises two or more support rollers to support and run the intermediate transfer belt, and wherein the photodetector is positioned to face an area where the intermediate transfer belt contacts at least one of the two or more support rollers.
Regarding claim 10, Kikuchi discloses wherein, when the fluorescent additives are detected, the controller controls the image forming unit to print an image by applying previously determined printing parameters.
Regarding claim 11, Kikuchi discloses wherein, when the fluorescent additives are not detected, the controller stops printing.
Regarding claim 13, Kikuchi discloses wherein the controller controls the image forming unit to form a toner image for density correction, detects a density value of the toner image for density correction by using the photodetector, compares the detected density value with a reference density value and calculates a density error, and determines a printing parameter for compensating for the density error.
Regarding claim 14, Kikuchi further discloses the controller also determines a presence or an absence of the fluorescent additives from a detection signal of the light receiving unit, and control the image forming unit to stop printing of a document when the fluorescent additives are not detected.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Tyagi et al. (US Pub. 2014/0037338.)
Kikuchi differs from the instant claimed invention in not specifically disclosing the toner with fluorescent additives can be used as a security toner for printing security documents.
Tyagi discloses an image forming apparatus where a toner with fluorescent additive can be used as a security toner for printing security documents.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Tyagi to the image forming apparatus of Kikuchi so that the toner can also be used to print security documents.

Point of Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOANG X NGO/Primary Examiner, Art Unit 2852